 



Exhibit 10.21
RESTRICTED STOCK AWARD AGREEMENT
THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.
     THIS RESTRICTED STOCK AWARD AGREEMENT (hereafter, the “Agreement”) made as
of the            day of                ,            between Goodrich
Corporation, a New York corporation (the “Company”), and                     
(the “Employee”). For purposes of this Agreement, all capitalized terms not
defined herein shall have the meanings ascribed thereto under the terms of the
Goodrich Corporation 2001 Equity Compensation Plan (as amended, the “Plan”),
unless otherwise noted
     WHEREAS, the Employee is employed by the Company or its subsidiaries; and
     WHEREAS, the Company wishes to grant an award of                 shares of
the Company’s common stock, par value $5.00 per share (“Common Stock”), under
the terms of the Plan, subject to the condition that the Employee stay in the
employ of the Company or its subsidiaries for a period of time.
     NOW THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:

1.   Grant of Restricted Stock. The Company will cause its stock transfer agent
to issue in book entry form an aggregate of                 shares (the
“Shares”) of the Company’s Common Stock in the name of the Employee. No stock
certificates will be issued at this time and the Shares shall be subject to
forfeiture and other restrictions to the extent hereinafter provided. The
Employee shall have the right to receive dividends and to vote and exercise
proxies with respect to the Shares unless all or a portion of the Shares are
forfeited as hereinafter provided.   2.   Vesting. Upon the Employee’s continued
employment with the Company or one of the Company’s subsidiaries on the date
that is three years from the date of this Agreement (the “vest date”), all
forfeiture and other restrictions will be removed and the Company will transfer
physical possession of a stock certificate or certificates for the Shares to the
Employee or provide for book entry transfer of such shares to the Employee,
subject to the tax withholding provisions below.   3.  
Assignability/Beneficiary. The rights of the Employee, contingent or otherwise,
in the Shares, the dividends, voting or proxy rights cannot and shall not be
sold, assigned, pledged or otherwise transferred or encumbered until the
forfeiture and other restrictions imposed by this Agreement have been removed.
The Employee may designate a beneficiary or beneficiaries to receive any
benefits that are due under Section 5 following the Employee’s death. To be
effective, such designation must be made in accordance with such rules and on
such form as prescribed by the Company’s corporate compensation group for such
purpose which completed form must be received by the Company’s corporate
compensation group or

 



--------------------------------------------------------------------------------



 



its designee before the Employee’s death. If the Employee fails to designate a
beneficiary, or if no designated beneficiary survives the Employee’s death, the
Employee’s estate shall be deemed the Employee’s beneficiary.

4.   Termination of Employment. Except as specifically provided below, if the
Employee’s employment is terminated, for any reason other than death, retirement
or permanent and total disability prior to the vest date, all of the Shares will
be forfeited. In the event of such forfeiture, the Shares forfeited shall revert
to the treasury of the Company and all rights to receive dividends, rights to
vote and exercise proxies or any other ancillary rights shall cease and
terminate immediately upon such event.   5.   Retirement, Death or Disability.
In the event of the Employee’s (a) death or permanent and total disability, or
(b) termination of employment with the Company or a subsidiary of the Company at
a time when the Employee is eligible for Early Retirement or Normal Retirement,
as defined in the Goodrich Corporation Employees’ Pension Plan (or as defined in
a subsidiary company’s salaried pension plan in the event the Employee’s pension
benefits are received solely from the subsidiary’s plan) in effect at the time
of the Employee’s termination of employment, all forfeiture and other
restrictions will be removed and the Company will transfer physical possession
of a stock certificate or certificates for the Shares to the Employee or his/her
beneficiary (as defined in Section 3), subject to the tax withholding provisions
below. Notwithstanding any provisions of this Agreement to the contrary, if the
Employee’s employment with the Company or any of its subsidiaries is terminated
for Cause, as defined herein, prior to the vest date, the Committee may, in its
sole discretion, direct that the Shares granted under this Agreement be
immediately forfeited by the Employee. In the event of such forfeiture, the
Shares forfeited shall revert to the treasury of the Company and all rights to
receive dividends, rights to vote and exercise proxies or any other ancillary
rights shall cease and terminate immediately upon such event. For the purpose of
this Agreement, “Cause” shall mean a termination of employment by the Company
due to (i) the violation by the Employee of any rule, regulation, or policy of
the Company, including the Company’s Business Code of Conduct; (ii) the failure
by the Employee to meet any requirement reasonably imposed upon such employee by
the Company as a condition of continued employment; (iii) the violation by the
Employee of any federal, state or local law or regulation; (iv) the commission
by the Employee of an act of fraud, theft, misappropriation of funds,
dishonesty, bad faith or disloyalty; (v) the failure by the Employee to perform
consistently the duties of the position held by such employee in a manner which
satisfies the expectations of the Company after such Employee has been provided
written notice of performance deficiencies and a reasonable opportunity to
correct those deficiencies; or (vi) the dereliction or neglect by the Employee
in the performance of such employee’s job duties.

2



--------------------------------------------------------------------------------



 



6.   Change in Control. Anything to the contrary notwithstanding, in the event
of a Change in Control of the Company, as that term is defined in the Plan,
subsequent to the date of this Agreement, all forfeiture and other restrictions
on the Shares shall be immediately removed, and a certificate for the Shares
shall be delivered to the Employee, subject to the tax withholding provisions
below.   7.   Changes in Capital Structure. The number of Shares covered by this
Agreement will be adjusted appropriately in the event of any stock split, stock
dividend, combination of shares, merger, consolidation, reorganization or other
change in the nature of the shares of Common Stock in the same manner in which
other outstanding shares of Common Stock not subject to the Plan are adjusted.  
8.   Tax Withholding. At the time the Shares are transferred to the Employee,
the number of shares delivered will be net of the amount of shares sufficient to
satisfy any federal, state and local tax withholding requirements with which the
Company must comply.   9.   Continued Employment. Nothing contained herein shall
be construed as conferring upon the Employee the right to continue in the employ
of the Company or any of its subsidiaries as an executive or in any other
capacity.   10.   Parties to Agreement. This Agreement and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling. All decisions or interpretations
of the Board and of the Committee shall be binding and conclusive upon Employee
or upon Employee’s executors or administrators or beneficiary upon any question
arising hereunder or under the Plan. This Agreement will constitute an agreement
between the Company and the Employee as of the date first above written, which
shall bind and inure to the benefit of their respective executors,
administrators, beneficiaries, successors and assigns.   11.   Modification. No
change, termination, waiver or modification of this Agreement will be valid
unless in writing and signed by all of the parties to this Agreement.   12.  
Consent to Jurisdiction. The Employee hereby consents to the jurisdiction of any
state or federal court located in the county in which the principal executive
office of the Company is then located for purposes of the enforcement of this
Agreement and waives personal service of any and all process upon him. The
Employee waives any objection to venue of any action instituted under this
Agreement.   13.   Notices. All notices, designations, consents, offers or any
other communications provided for in this Agreement must be given in writing,
personally delivered, or by facsimile transmission with an appropriate written
confirmation of receipt, by nationally recognized overnight courier or by U.S.
mail. Notice to the Company is to be addressed to its then principal office.
Notice to the Employee or any transferee is to be addressed to his/her/its

3



--------------------------------------------------------------------------------



 



respective address as it appears in the records of the Company, or to such other
address as may be designated by the receiving party by notice in writing to the
Secretary of the Company.

14.   Further Assurances. At any time, and from time to time after executing
this Agreement, the Employee will execute such additional instruments and take
such actions as may be reasonably requested by the Company to confirm or perfect
or otherwise to carry out the intent and purpose of this Agreement.   15.  
Provisions Severable. If any provision of this Agreement is invalid or
unenforceable, it shall not affect the other provisions, and this Agreement
shall remain in effect as though the invalid or unenforceable provisions were
omitted. Upon a determination that any term or other provision is invalid or
unenforceable, the Company shall in good faith modify this Agreement so as to
effect the original intent of the parties as closely as possible.   16.   Entire
Agreement. This Agreement represents the parties’ entire understanding and
agreement with respect to the issuance of the option, and each of the parties
acknowledges that it has not made any, and makes no promises, representations or
undertakings, other than those expressly set forth or referred to therein.   17.
  Governing Law. This Agreement is subject to the condition that this award will
conform with any applicable provisions of any state or federal law or regulation
in force either at the time of grant. The Committee and the Board, as these
terms are defined in the Plan, reserve the right pursuant to the condition
mentioned in this paragraph to terminate all or a portion of this Agreement if,
in the opinion of the Committee and Board, this Agreement does not conform with
any such applicable state or federal law or regulation and such nonconformance
shall cause material harm to the Company.

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York.
     IN WITNESS WHEREOF, the parties agree to the terms and conditions stated
herein by signing and returning to the Company the attached copy hereof.

            GOODRICH CORPORATION
      By:           Vice President             

     
Accepted by:
   
 
   
 
   
 
(Employee’s name)
   

4